[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
[MEMORANDUM OF DECISION ON MOTION TO STRIKE(101.00)]
The court has reviewed the plaintiff's complaint and finds that there is a bonafide attempt to set forth a cause of action. The plaintiff however, has failed to set forth a cause of action. Although there seems to be complaints, they have not been articulated in the fashion required by the rules of practice. On questioning the plaintiff it was clear that he believed he has a cause of action. Accordingly, the court will give him an opportunity to set forth his cause of action.
The court orders him to file a new pleading setting forth in that pleading a proper complaint. If the plaintiff fails to file such substitute complaint within 15 days, then the Motion to Strike # 101.00 is granted and the original complaint is stricken.
All of this is done pursuant to the authority set forth in the Practice Book §§ 152 through 158. CT Page 4789
KARAZIN, J.